—Appeal from an order of the Supreme Court at Trial Term (Kahn, J.), entered October 9, 1985 in Rensselaer County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the certificate of nominations naming respondents Michael Van Voris, *587James A. Werking, Verna M. MacFarland, Robert Jacon and William Malone as the Conservative Party candidates for certain public offices in the Town of East Greenbush in the November 5, 1985 general election.
Order affirmed, without costs, upon the opinion of Justice Lawrence E. Kahn at Trial Term. Mahoney, P. J., Kane, Main, Yesawich, Jr., and Harvey, JJ., concur.